Citation Nr: 0115755	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  97-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to a service-connected psychosis.

2.  Entitlement to an increased rating for psychosis with 
encephalopathy associated with organic brain syndrome due to 
trauma, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which found no new and material evidence 
to reopen a claim of entitlement to service connection for 
coronary artery disease as secondary to a service-connected 
psychosis, and which denied a rating in excess of 50 percent 
for psychosis with encephalopathy associated with organic 
brain syndrome due to trauma.

The veteran appealed the decision to the Board which remanded 
the case to the RO in October 1998 for additional 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claims the RO returned the case to the Board for further 
appellate review.  In April 2000, the Board found new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for coronary artery disease 
as secondary to a service-connected psychosis, and again 
remanded the case to the RO for additional development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claims, the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no competent medical evidence linking current 
coronary artery disease to the veteran's service-connected 
psychosis.

3.  The veteran's service-connected psychosis with 
encephalopathy associated with organic brain syndrome due to 
trauma is manifested by blunted affect, monotonous and 
nonspontaneous speech, impaired concentration and memory, 
hopelessness and relatively appropriate thoughts, but not by 
occupational and social impairment with judgment, thinking, 
or mood deficiencies due to suicidal ideation, obsessional 
rituals, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression interfering with 
independent, appropriate and effective functioning, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, inability to 
establish and maintain effective relationships, or by severe 
impairment of social and industrial adaptability.


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease is not proximately 
due to, the result of or aggravated by his service-connected 
psychosis.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5107, 
38 C.F.R. § 3.310(a) (2000).

2.  The criteria for an evaluation in excess of 50 percent 
for psychosis with encephalopathy associated with organic 
brain syndrome due to trauma have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.130, 4.132, Diagnostic Code 9304 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran attributes his current coronary artery disease to 
his service-connected psychosis.  He asserts that the heart 
disorder resulted from stress attributable to the psychosis 
and by medication prescribed for treatment of the psychosis.  
The veteran does not contend that he incurred or aggravated 
coronary artery disease in service and there is no evidence 
of coronary artery disease in the veteran's service medical 
records (SMRs).  The veteran also asserts entitlement to a 
higher evaluation for service-connected psychosis with 
encephalopathy associated with organic brain syndrome due to 
trauma, because the disorder is more disabling than 
contemplated by the current 50 percent disability rating.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs, including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
SMRs, private and VA medical records, including reports of VA 
examinations during the pendency of this matter, transcripts 
of RO hearings on the issues on appeal after which the 
veteran had additional time within which to submit evidence, 
and other records, if any, which the veteran identified as 
pertinent to the claims.

Secondary service connection issue

A veteran may be entitled to service connection for a 
disability under either a direct or secondary analysis.  
Direct service connection is warranted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Secondary service connection is warranted both 
for a disability caused by a service-connected disorder and 
for a disability aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2000).  In the latter case, 
compensation is limited to the extent to which the service-
connected disorder increased the severity of the secondary 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).  A service-
connected secondary disorder becomes part of the original 
disorder.  38 C.F.R. § 3.310(a).

The veteran testified at his November 1997 and April 1999 
hearing that a VA cardiologist identified as "Dr. Lendauer" 
had told him several times that his heart disorder was 
attributable to stress arising from his service-connected 
psychosis and to medications prescribed to treat the 
psychosis.

Although the claims file includes a substantial amount of 
medical documentation of the veteran's hospitalization and 
treatment for a heart disorder, especially since the time of 
his August 1994 heart attack, there is comparatively little 
medical evidence pertaining to the etiology of this disorder.  
The VA physician who examined the veteran for heart disease 
in October 1994 opined as follows:

As far as the correlation between the 
psychosis and the coronary artery 
disease, this is not likely; however, one 
of the secondary risk factors for 
coronary artery disease is stress which 
the veteran claims he has been under 
since his brain injury and trauma during 
his service years.  However, the most 
likely explanation for his history of 
coronary artery disease is long heavy 
history of tobacco abuse but cannot rule 
out minor contribution of stress factor.

The examining physician noted that he did not have access to 
the veteran's prior medical records at the time of the 
examination.  A VA physician who examined the veteran for 
heart disorders in March 1998 and who had access to the 
veteran's medical records opined as follows:

I do not know of any relationship between 
the veteran's organic brain syndrome and 
his current artery disease.  The only 
possible links between those two would be 
the known risk of smoking and its 
interaction with atherosclerotic heart 
disease and the obvious connection 
between organic brain syndrome and 
smoking.  A further connection would be, 
and this is merely speculation based on 
inconclusive studies, that there is an 
association between depression and 
coronary artery disease in that patients 
with depression are 2.5 times more likely 
to have coronary artery disease than 
those who are not depressed, whether 
there is a causal relationship is unknown 
at this time.

Another VA physician who examined the veteran for heart 
disorders in July 2000 also had access to the veteran's 
medical records and opined as follows:

Based on my review of the C-file and 
medical history, the [veteran's] primary 
risk factor for his heart disease is 
long-standing history of tobacco abuse 
prior to the myocardial infarction.  I 
find no evidence to directly relate 
symptoms of stress or depression related 
to his service connected psychosis to the 
veteran's atherosclerotic heart disease.

In October 2000, another VA physician who also had reviewed 
the veteran's claims file and medical records opined as 
follows:

[T]here is no objective documentation of 
any significant contribution to the 
causality of coronary artery disease by 
the veteran's psychosis, stress, brain 
syndrome, depression, or the medications 
for these conditions; therefore, in our 
opinion, it is not likely that the 
stress, brain syndrome, depression, or 
the medications for these conditions 
contributed in any significant way to the 
veteran's coronary artery disease.

The Board finds no competent medical evidence supporting the 
claim of a causal relationship between a service-connected 
psychosis and the veteran's heart disease.  The VA physicians 
who opined in October 1994 and March 1998 as to the etiology 
of the veteran's heart disease offered no more than clearly 
acknowledged and unsupported speculation as to a theoretical 
possibility of an attenuated linkage.  However, these 
physicians and the others who examined the veteran and his 
medical file in 2000 concur that actual medical findings 
militate in favor of finding that the veteran's heavy, long-
term tobacco use caused his heart disease.  A physician 
statement which merely speculates as to the origin of a 
disorder cannot fulfill the nexus requirement for service 
connection.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
Furthermore, with regard to the veteran's representations 
regarding Dr. Lendauer's statements, such representations, 
"filtered as [they are] through a layman's sensibilities, of 
what a doctor purportedly said [are] simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Finally, the 
veteran's own statements and opinions cannot constitute 
competent evidence of the required nexus because he lacks 
medical training or expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay persons are not competent 
to offer medical opinions); Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994) (lay testimony attributing a disorder 
to a service-connected disorder insufficient to establish 
secondary service connection).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for coronary artery 
disease and that the benefit of the doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased evaluation claim

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for traumatic organic 
mental syndrome secondary to a closed head injury, by a July 
1975 rating decision which also assigned a 100 percent 
disability rating pursuant to DC 9304.  In June 1976, the RO 
recharacterized the disorder as psychosis with encephalopathy 
associated with organic brain syndrome due to trauma and 
continued the 100 percent rating pursuant to DC 9321.  The RO 
decreased the rating for this disorder to 70 percent in 
February 1978, to 50 percent in March 1979 and to 30 percent 
in December 1980, all pursuant to the same DC.  In March 
1993, the RO continued the 30 percent rating pursuant to DC 
9304 and in March 1995 the RO increased the rating to 50 
percent, effective in August 1994, pursuant to the same DC.  
The 50 percent rating pursuant to DC 9304 has been in effect 
since August 1994.

The claims file includes a large quantity of medical evidence 
documenting the veteran's mental status from the time of 
service to October 2000, including hospitalization, 
treatment, therapy, examination and evaluation records.  This 
documentation includes evidence of psychiatric disorders 
other than that for which the veteran is service connected.  
For example, in addition to trauma-induced brain syndrome, 
August 1991 VA treatment records include diagnoses for 
adjustment reaction and for borderline personality disorder.  
A March 1994 VA psychological evaluation noted a moderate 
marijuana use problem and an extreme alcohol problem - with 
the veteran having shown up for the evaluation smelling of 
alcohol.  The examiner noted symptoms attributed to the 
veteran's service-connected brain disorder and opined that 
alcohol probably had exacerbated his symptoms.  A private 
hospital discharge summary from August 1994 noted the 
veteran's "long history of alcohol abuse and of drug 
abuse."  A May 1995 VA therapy record listed court-ordered 
drug rehabilitation and treatment, and job termination due to 
criminal drug charges as stressors in the veteran's life.  
This record also notes a history of alcohol, crack cocaine 
and THC dependence, and "blotter acid" use.  VA treatment 
plans from August 1996, July 1997 and April 1998 include 
diagnoses for alcohol dependence with current alcohol use 
with secondary depression.  A March 1998 VA fee basis 
psychological consultation report states that it was likely 
that the veteran's polysubstance abuse contributed to his 
depression and that "[h]is alcohol abuse and other drug 
abuse can only have an adverse effect on his current level of 
functioning."

The only medical evidence of record which distinguishes 
symptomatology attributable to the veteran's service-
connected psychosis from that attributable to nonservice-
connected mental disorders is a report of a July 2000 VA 
mental examination and an October 2000 addendum to that 
report.  At the time of the examination the veteran reported 
that he currently was on probation for a criminal offense and 
that he also was about to go to court to face charges of 
assaulting a neighbor.  Objective findings included blunted 
affect, monotonous and nonspontaneous speech, impaired 
concentration and memory, lack of hope for the future, 
relatively appropriate thoughts, full orientation to person, 
place and time, adequate personal hygiene, absence of 
homicidal or suicidal ideations, adequate insight and 
judgment and absence of psychotic features.  The diagnoses 
were cognitive disorder secondary to medical condition of 
status post head injury, adjustment disorder with depressed 
mood and history of polysubstance dependence.  The examining 
physician assigned a Global Assessment of Functioning (GAF) 
score of 60.  However, the examiner also noted that the 
veteran's nonservice-connected adjustment disorder with 
depressed mood and history of polysubstance dependence were 
unrelated to his service-connected mental disorder.  
Therefore, the examiner opined that a GAF score of 70 would 
be appropriate considering the severity of symptomatology 
attributable only to the veteran's service-connected mental 
disorder.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a provision of law or regulation changes after a claim 
is filed or reopened but before the conclusion of the 
administrative or judicial appeal process VA must adjudicate 
the claim under the provision most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board considers the veteran's claim under both the former and 
current rating provisions.

Under the current criteria, 38 C.F.R. § 4.130, DC 9304, 
dementia due to head trauma is evaluated as follows for the 
50, 70 and 100 percent ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9304, 
pertaining to dementia associated with brain trauma, a 50 
percent rating is warranted for considerable impairment of 
social and industrial adaptability; a 70 percent rating is 
warranted for severe impairment of social and industrial 
adaptability, and; a 100 percent rating is warranted for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.

Review of the record discloses very little evidence of 
symptomatology consistent with a rating in excess of 50 
percent for a service connected brain disorder under either 
of the applicable DCs.  Indeed, the only such current 
evidence is the veteran's criminal assault charge which may 
indicate unprovoked irritability with periods of violence.  
However, no medical evidence of record documents current 
occupational and social impairment with judgment, thinking, 
or mood deficiencies due to suicidal ideation, obsessional 
rituals, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression interfering with 
independent, appropriate and effective functioning, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, inability to 
establish and maintain effective relationships, or by severe 
impairment of social and industrial adaptability.  Moreover, 
the severity of the veteran's psychosis with encephalopathy 
associated with organic brain syndrome due to trauma, as 
determined by the VA physician who provided the most recent 
VA mental disorders examination, resulted in an assigned GAF 
score of 70.  This score is consistent with the conclusion 
that the veteran manifests "mild impairment" for which no 
more than the current 50 percent rating is appropriate.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards 
impractical.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for coronary artery disease is denied.

A rating in excess of 50 percent for psychosis with 
encephalopathy associated with organic brain syndrome due to 
trauma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

